Title: From George Washington to Major General Horatio Gates, 23–26 February 1778
From: Washington, George
To: Gates, Horatio

 

Sir,
Head Quarters Valley Forge Feby 23d[–26] 1778

I am honored with your two favours of the 14th and 18th instant, with their inclosures.
With respect to the subject of the former, to obtain redress in the case of Mr Heister, the mode suggested in the postcript appears to me the most eligible; and I shall take the first opportunity to transmit a copy of your letter to General Heath, with the directions required.
I shall take the measures necessary on my part to comply with the views of Congress in the regulations which have been made in the Ordnance department; and should be happy, did any additional ones occur to me, that might conduce to the advancement of the department, to submit them to the board; but at present, there do not.
Some time since, General Knox showed me an estimate of ordnance and stores, for the use of the ensuing campaign, which he intended to lay before the board. I should be glad to be informed, what prospects there are of procuring the requisite supplies. I am extremely apprehensive, that we shall suffer much, and have the operations of the campaign, greatly retarded and enfeebled from a deficiency in some essential articles, unless the most strenuous exertions are employed to make the ample provision, of which we shall stand in need. The board, I doubt not, will feel the importance of doing every thing in their power to prevent a deficiency of this kind; and will bestow their utmost attention and zeal upon a matter of such interesting consequence. I have the honor to be With much respect Sir Your most Obed. ser.
P.S. 26th Inclosed is a piece of intelligence, I have just received; to which I beg the attention, of the board and that they will take proper measures to apprehend Robinson.
